MANDATE

                 The Fourteenth Court of Appeals
                              NO. 14-13-00094-CV

James Stearns, Appellant           Appealed from the 268th District Court
                                   of Fort Bend County. (Tr. Ct. No. 09-
v.                                 DCV-169484). Opinion delivered by
                                   Chief Justice Frost. Justices Christopher
Lisa Martens and Stearns Pools and
Spas, Inc., Appellees              and Busby also participating.


TO THE 268TH DISTRICT COURT OF FORT BEND COUNTY,
GREETINGS:

       Before our Court of Appeals on August 27, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       This cause, an appeal from the divorce decree signed on November 8, 2012,
was heard on the transcript of the record. We have inspected the record and find
error in the divorce decree. We render judgment as follows:

      (1) We order that the portions of the divorce decree in which the trial court
          grants divorce and dissolution of the marriage are AFFIRMED;
      (2) We order the remainder of the divorce decree REVERSED and
          REMANDED for further proceedings in accordance with this
          court’s opinion, including
         (a) a new jury trial as to the characterization of all one million
         shares of stock in appellee Stearns Pools and Spas, Inc. (“Stearns
         Pools”),
         (b) a new bench trial as to the value of Stearns Pools,
         (c) a just and right division of the community estate in light of the
         jury findings as to the characterization of all shares of Stearns
         Pools stock, the trial court’s new findings as to the value of Stearns
         Pools, and the trial court’s other findings at the first bench trial on
         issues other than the characterization of the Stearns Pools shares or
         the value of Stearns Pools, and
         (d) rendition of a new divorce decree, which may include a new
         sanctions order in which the trial court sanctions Jim, in an amount
         not to exceed $1,200 as to Lisa and $1,200 as to Stearns Pools, for
         failing to appear personally at the court-ordered mediation.
      We order appellees, Lisa Martens and Stearns Pools and Spas, Inc., jointly
and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, November
06, 2015.